The Order consolidating the above causes is hereby vacated and the motion to dismiss and quash in the case of Citizens of the State of Florida vs. William T. Mayo, No. 46,879, is granted;
It is further ordered that the Petition for Writ of Certiorari filed in the case of Citizens of the State of Florida vs. William T. Mayo, No. 47,151, is denied.
The motion to dismiss in the case of Citizens of the State of Florida vs. William T. Mayo, No. 46,900, is denied and it is ordered that the case be placed on the oral argument calendar.